DETAILED ACTION
This is in response to applicant’s amendment/response filed on 07/07/2022, which has been entered and made of record. Claim(s) 1 has been amended. Claim(s) 3, 7 is/are canceled. Claim(s) 1-2, 4-6, 8 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “the interaction unit” in line 6, and term “the interactive unit” in line 14. It is unclear if these two terms refer to the same unit or not. 
Claim 1 recites the limitation “the interaction” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear the interaction is between the interactive unit and what else.
The term “popular specifications” in claim 1 is a relative term which renders the claim indefinite. The term “popular specifications” is not defined by the claim, the specification does not provide a standard for ascertaining the difference between popular and non-popular, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “avoids the risk of authentication packets being captured and cracked” but there is no detail hereinafter. Especially, the claim is silent in how to avoid the risk. Furthermore, the definition of “cracked” in google dictionary is “damaged and showing lines on the surface from having split without coming apart”. Thus, it seems “cracked” should be replaced by “deciphered” as recited in specification [0045].
Claim 1 contains the limitation “beyond-design” in line 10, which is deemed as vague and indefinite as to what it refers. The specification recites “beyond-design” in paragraph [0041], however, there is no further explanation or clarification of “beyond-design”.
Due to the ambiguities and confusion in claims 1-2, 4-6, 8, no art has been applied thereto, see In re Steele, 49 CCPA 1295, 305 F.2d 859, 134 USPQ 292 (1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The examiner will not speculate as to the intended meaning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            7/27/2022